
	
		I
		112th CONGRESS
		1st Session
		H. R. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Marchant (for
			 himself, Ms. Foxx,
			 Mr. Flores,
			 Mr. Neugebauer,
			 Mrs. Lummis,
			 Mr. Posey,
			 Mr. Carter, and
			 Mr. Nugent) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require each applicant for a home mortgage to be
		  insured under the FHA mortgage insurance program of the Department of Housing
		  and Urban Development, held by Fannie Mae or Freddie Mac, or made, insured, or
		  guaranteed by the Secretary of Veterans Affairs or any other agency or entity
		  of the Federal Government, to provide to the lender information sufficient to
		  perform a verification of the applicant through the E-Verify
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Eligibility for Granting A Loan
			 Act of 2011.
		2.Requirement to
			 provide e-verify form with mortgage application
			(a)RequirementNotwithstanding any other provision of
			 law—
				(1)the Secretary of Housing and Urban
			 Development may not newly insure, under the National Housing Act (12 U.S.C.
			 1701 et seq.) or any other provision of law, any single-family housing
			 mortgage,
				(2)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation
			 may not newly purchase any single-family housing mortgage,
				(3)the Secretary of Veterans Affairs may not
			 newly make, guarantee, or insure any single-family housing mortgage, and
				(4)no other agency or
			 entity of the Federal Government may not newly make, guarantee, insure, or
			 otherwise provide assistance for any single-family housing mortgage,
				unless, at
			 the time the mortgagor submitted an application for the extension of credit
			 under the mortgage to the lender or creditor, the applicant also submitted to
			 the lender or creditor information sufficient for the lender or creditor to
			 obtain a verification of identity and work eligibility of the mortgagor under
			 such mortgage through the basic pilot program under section 403(a) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note; commonly referred to as the E-Verify program).(b)Submission of
			 E-Verify inquiriesNotwithstanding any other provision of law,
			 lenders and creditors for single-family housing mortgages may submit inquiries
			 regarding the identities and work eligibility of mortgagors under such
			 mortgages through such basic pilot program, and may be provided confirmations
			 and nonconfirmations pursuant to such inquiries under such basic pilot
			 program.
			(c)Definition of
			 single-Family housing mortgageFor purposes of this paragraph, the term
			 single-family housing mortgage means a mortgage that is secured
			 by a 1- to 4-family residence.
			(d)ApplicabilityThis
			 section shall apply with respect to any single-family housing mortgage for
			 which an application for the extension of credit under the mortgage is
			 submitted to a lender or creditor after the date of the enactment of this
			 Act.
			
